DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2021 has been entered.
Response to Amendment
The amendment filed June 28, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
[3] ascertaining that the a web-enabled mobile computing device was simultaneously proximal the corresponding geolocation of the brick and mortar store of the merchant when the transaction was conducted by using:
(i) the interchange data for setting an interchange rate for the transaction on the account of the consumer account holder; wherein said ascertaining includes determining from the interchange rate for the transaction whether or not the transaction was a Card-Not-Present (CNP) transaction indicative that neither the consumer account holder nor a physical card bearing the account of the consumer account holder was physically present at the time of the transaction; and
only the “account card (e.g., debit or credit)” was not present when the account holder, or agent thereof, offered to make purchase from the merchant.
  
    PNG
    media_image1.png
    259
    500
    media_image1.png
    Greyscale


Applicant is required to cancel the new matter in the reply to this Office Action.

Claims pending: 1, 3-11, 13, 15, 17-20, and 22-26.
(i) Claims amended: 
(1) independent claims: 1, 19, 20, 24 and 25.
(2) dependent claims: 3 and 26.
(2i) Claims canceled (previously)
	(1) independent claim: none.
		(1) dependent claims: 2, 12, 14, 16 and 21.
Claim Status
Claims 1, 3-11, 13, 15, 17-20, and 22-26 are pending.  They comprising of 3 groups:
1) Method1: 1, 3-11, 13, 15, and 17-18, and 
2) System1: 19 and 
3) Method2: 20.
3: 24.
5) Method4: 25, 22-23 and 26.

All appear to have similar scope and will be rejected together.
As of June 28, 2021, independent claim 1 is as followed:
1. (Currently Amended) A method [performed by an Internet server hardware system] comprising a plurality of steps, wherein the steps include for each transaction with a merchant that is conducted on an account issued to a consumer account holder: 
[1] receiving information for the transaction derived from:
		(i) interchange data for setting an interchange rate for the transaction on the account of the consumer account holder;
		(2i) at least one of an authorization request for the transaction; 
(3i) an authorization response for the transaction: and
(4i) a geolocation of a brick and mortar store of the merchant at which the transaction was conducted;
	[2] geolocating a web-enabled mobile computing device that:
		(i) has a wireless communication technology to wirelessly communicate information stored therein; and
		(2i) stores an identifier for the account on which the transaction was conducted;
[3] ascertaining that the a web-enabled mobile computing device was simultaneously proximal the corresponding geolocation of the brick and mortar store of the merchant when the transaction was conducted by using:
		(i) the interchange data for setting an interchange rate for the transaction on the account of the consumer account holder; wherein said ascertaining includes determining from the interchange rate for the transaction whether or not the transaction was a Card-Not-Present (CNP) transaction indicative that neither the consumer account holder nor a physical card bearing the account of the consumer account holder was physically present at the time of the transaction; and
		(2i) the wireless communications with the web-enabled mobile computing device; and for each said ascertained a web-enabled mobile computing device:
	[4] receiving information derived from the authorization response for the transaction and including the date and the time, a currency amount, and an identifier for the merchant;
a) for each said transaction for which the date and time of the corresponding said authorization response are within a predetermined time period:
	b) for each said identifier for the merchant:
		[5] deriving the sum of the currency amounts;
		[6] using the identifier for the merchant to access a database to retrieve:
			(i) the logical address for the merchant corresponding to the identifier for the merchant; and
			(2i) a business rule for making a donation corresponding to an identifier for a charity having a logical address, wherein in the donation is a function, at least in part, of the sum of the currency amounts; 
[7] deriving, using the business rule and the sum of the currency amounts, the donation; and 
	[8] transmitting, to the logical address for the merchant, the donation to the charity for the predetermined time period; and
	within a predetermined audit time period for and after the predetermined time period: 
[9] receiving a plurality of donation receipts each including:
		(i) the respective identifiers for the charity and the merchant; and a currency amount; and
		(2i) for each said identifier for the merchant, deriving the sum of the currency amounts of the donation receipts for each said identifier for the charity.

Note: for referential purpose, numerals [1]-[9] are added to the beginning of each step.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3-11, 13, 15, 17-20 and 22-26 (all) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[3] ascertaining that the a web-enabled mobile computing device was simultaneously proximal the corresponding geolocation of the brick and mortar store of the merchant when the transaction was conducted by using:
(i) the interchange data for setting an interchange rate for the transaction on the account of the consumer account holder; wherein said ascertaining includes determining from the interchange rate for the transaction whether or not the transaction was a Card-Not-Present (CNP) transaction indicative that neither the consumer account holder nor a physical card bearing the account of the consumer account holder was physically present at the time of the transaction; and
Applicant cited paragraph [0074] for support of the amendment but [0074] appears to disclose only the “account card (e.g., debit or credit)” was not present when the account holder, or agent thereof, offered to make purchase from the merchant.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11,13,15, 17-20, and 22-26 (all) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3-11, 13, 15, 17-20, and 22-26 recite on step (2i), cited below, “and for each said ascertained web-enabled mobile computing device” is vague since only “a web-enabled mobile computing device” is used in steps of “geolocating..”, and “ascertaining..”.  Deletion of the term “each” is recommended to improve clarity since “each” indicates that there are a plurality of web-enabled mobile computing device are being used.
(2i) the wireless communications with the web-enabled mobile computing device; and for each said ascertained web-enabled mobile computing device:
Claim Rejections - 35 USC § 112(d)
Dependent claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 26 is an article (manufacture) claim depends from claim 25, a method claim.  It’s not clear how a product, article further limits the steps of claim 25?  The software instructions of claim 26 does not limit the “steps” of claim 25.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors (3).  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining (adding) prior art elements according to known methods to yield predictable results; 
substitution (replacing) of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or combining prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 1,3-6,8-10,13,15,17-20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over 
Name					Publications:
1)  HAMMAD et al. 			US Pub 2012/0.284.187, in view of 
2) TORREYSON ET AL.		US Pub 2010/0.258.620, and 
3) HUNTER et al. 			US Patent 6,850,901, and 
4) GRIGG et al.  			US Pub 2013/0.046.635, and 
5)  RUSHTON et al.  			US Pub 2006/0.122.856.
The prior art of Hammad discloses in par. 0054 where a transaction is used with a data storage device and where the device can be that of a mobile phone or web-enabled mobile computing device.  The point of sale terminal scans or reads data from the card or device. A consumer may enter account data into a cell phone or other device capable of wireless communication (e.g., a laptop computer or primal digital assistant (PDA).) A wireless device is used to initiate payment transactions by means of communication between a contactless 
Claim 1, (Currently Amended) a method performed by an Internet server hardware system comprising a plurality of steps, wherein the steps include for each transaction with a merchant that is conducted on an account issued to a consumer account holder: 
[1] receiving information for the transaction derived from: 
(Hammad discloses in par. 0035 transaction data includes identifying the device and identifying the transaction. 
(Hammad discloses in par. 0045 database server. Hammad discloses in par. 0057 an authorization request is created during a purchase (proposed purchase) of a good or service at a point of sale (POS) (transaction). The request includes one or more of account owner’s primary account number (PAN), payment device expiration date, currency code, sale amount, merchant transaction stamp, acceptor city, acceptor state/country, etc.)
(i) interchange data for setting an interchange rate for the transaction on the account of the consumer account holder; 
(Hammad discloses in par. 0077 exchange of interchange data between acquirers and issues. The system calculates interchange fees between members. Par. 0034 transaction fees and processing fees. Par. 0116 discloses interchange rates.)
(2i) at least one of an authorization request for the transaction; and 
(3) an authorization response for the transaction; 
(Hammad discloses in par. 0057 an authorization request is created during a purchase (proposed purchase) of a good or service at a point of sale (POS). Par. 0087 discloses an authorization request message and an authorization response message. Par. 0092 discloses a transaction authorization response message.)
The Examiner is interpreting the action of swiping the debit or credit card at a point of transaction device is identifying that the payment device with the customer information on the payment device is physically at the location of the merchant. Additionally, the Examiner asserts when the customer account information is stored on a mobile device and where the transaction includes that of transferring the information using Near Field Communication, the Examiner asserts the customer is physically at the location of the merchant. Additionally, the Examiner references the applicant’s specification (page 5 par. 02 of the specification) where the applicant has disclosed a Near Field Communication (NFC) reader. 
[2] setting up a system for tracking geolocation of a web-enabled mobile computing device that: 
(i) has a wireless communication technology to wirelessly communicate information stored therein; and 
(2i) stores an identifier for the account on which the transaction was conducted; 
[3] setting up a system for determining that the smartphone  was simultaneously proximal a corresponding geolocation of a brick and mortar store of the merchant with whom the transaction was conducted by using: 
(Hammad discloses in par. 0054 where a consumer enters payment account data into a cell phone or other device capable of wireless communication and where that data is communicated by the device to the merchant, the merchant’s data processing system or to a transaction authorization network. The device may also be used to initiate a payment transaction with a merchant device reader or point of sale terminal using short range communications mechanisms such as RF, infra-red, optical, near field communications (NFC). Par. 0050 discloses where the payment account or payment device identifier may be embedded in another device (e.g., a mobile phone, PDA, etc. Par.0080, short range communications, NFC, RF, optical or infra-red technologies. Par. 0055-57 discloses where the payment account data is obtained. Account owner’s primary account number (PAN). Par. 0081 cryptographic identifier which generates an encrypted code for each transaction.)
(i) the interchange data for setting an interchange rate for the transaction on the account of the consumer account holder; and
(Hammad discloses in par. 0077 exchange of interchange data between acquirers and issues. The system calculates interchange fees between members. Par. 0034 transaction fees and processing fees. Par. 0116 discloses interchange rates.)
(2i) the wireless communications with the smartphone; and 
[4a] for each said ascertained smartphone: 
(Hammad, par.0054 and 0080, short range communications, NFC, RF, optical or infra-red technologies. The device may also be used to initiate a payment transaction with a merchant device reader or point of sale terminal using short range communications mechanisms such as RF, infra-red, optical, near field communications (NFC). Hammad discloses in par. 0054 where a consumer enters payment account data into a cell phone or other device capable of wireless communication and where that data is communicated by the device to the merchant, the merchant’s data processing system or to a transaction authorization network. Hammad (abstract) discloses where the portable consumer device may be in any suitable form, including cards, key fobs, devices containing a contactless element, smart card, etc. Par. 0053 portable consumer (payment) device (32). Par. 0050 discloses where the payment account or payment device identifier may be embedded in another device (e.g., a mobile phone, PDA, etc.)
[4] receiving information derived from the authorization response for the transaction and including the date and the time, a currency amount, and an identifier for the merchant; (Emphasis added see 103 analysis)
(Hammad discloses in par. 0057 where the authorization request includes that of payment device expiration date, currency code, sale amount, and merchant transaction stamp. Par. 0076 discloses real-time cardholder transaction processing and exception processing. Par.0097 time-limited, event-limited, device limited.)
for each said transaction for which the date and time of the corresponding said authorization response are within a predetermined time period: (Emphasis added see 103 analysis)
(Hammad discloses in par. 0074 reporting includes that of authorization reports, exception file reports and point of sale reports. Par. 0076 activity reporting. Par. 0078 settlement reports. Par.0087 discloses where the payment processing network manages the payment account associated with the payment device.  The data and information include the amount and the merchant as well as history information for the payment device.)
[5a] for each said identifier for the merchant: 
[5] deriving the sum of the currency amounts; 
Par. 0055 database discloses data regarding the account owner, the payment device, or the account owner’s transaction history with the merchant. Par. 0056 discloses account owner’s payment history, chargeback, dispute history, credit worthiness, etc.)
[6] using the identifier for the merchant to access a database to retrieve:  
(Hammad discloses in par. 0045 database server. Par. 0055 database discloses data regarding the account owner, the payment device, or the account owner’s transaction history with the merchant. Par. 0065 merchant involved. A merchant code or other identification. )
(i) the logical address for the merchant corresponding to the identifier for the merchant; and
(Hammad discloses in par. 0052 and 0054-55 where a consumer provides account data to a merchant or a merchant’s data processing system. Par. 0054 merchant device reader or point of sale terminal. Par. 0056 discloses merchant transaction data processing system or a commercial bank which manages the merchant’s accounts.  Par.0057 discloses where point of sale may be a merchant’s physical location or may be a virtual point of sale such as a web-site that is part of e-Commerce transaction. Par.0058 portable consumer (payment) device (32). )
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The Examiner references the applicant’s specification (par. 0013-logical address corresponds to the identifier of the merchant and where a transmission is made to the merchant. Additionally, the specification references “logical address” in par. 10 and 11 without distinctly identifying what a logical address is. The Examiner is interpreting the logical address as simply an account or identification of the merchant to which a transaction is processed to. 

	(2i) a business rule for making a donation corresponding to an identifier for a charity having a logical address, wherein in the donation is a function, at least in part, of the sum of the currency amounts; 
[7] deriving, using the business rule and the sum of the currency amounts, the donation; and 
[8] transmitting, to the logical address for the merchant, the donation to the charity for the predetermined time period; 
and within a predetermined audit time period for and after the predetermined time period: 
[9] receiving a plurality of donation receipts each including:
(i) the respective identifiers for the charity and the merchant; 
and a currency amount; and 
(2i) for each said identifier for the merchant, deriving the sum of the currency amounts of the donation receipts for each said identifier for the charity.  
(Emphasis added see 103 analysis)
The prior art of Hammad discloses where a financial transaction is requested for goods or services at a point of sale device of a merchant. The information is retrieved does not explicitly disclose where the authorization response includes the specific information of the date and time. The merchant is identified and the customer is identified with customer account information and the transaction information includes that of an amount for the transaction. While the prior art is conducting requests and authorizations for a financial transaction, the prior art does not explicitly disclose any and all types of financial transactions, specifically a donation. 
Hammad fairly teaches the claimed invention except for explicitly disclose:
(1) determining the geolocation of wireless/cellular/smart phone and of the store,
(2) wherein said ascertaining includes determining from the interchange rate for the transaction whether or not the transaction is a Card-Not-Present (CNP) transaction indicating neither an account holder nor a physical bearing the account of the consumer account holder was physically present at the time of the transaction, 
(3) receiving information derived from the authorization response for the transaction and including the date and the time, a currency amount, and an identifier for the merchant;
for which the date and time of the corresponding said authorization response are within a predetermined time period:		

HUNTER et al. is cited to teach the determination of the geolocation of the wireless smart phone that has  (i) has a wireless communication technology to wirelessly communicate information stored therein; and (2i) stores an identifier for the account on which the transaction was conducted; and ascertaining that the smartphone was simultaneously proximal the corresponding geolocation of the brick and mortar store of the merchant when the transaction was conducted by using the interchange data and wireless communication with the phone.

    PNG
    media_image2.png
    375
    442
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    316
    442
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    485
    781
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for HAMMAD et al. to incorporate the features of determination of the geolocation of the wireless smart phone that has  (i) has a wireless communication technology to wirelessly communicate information stored therein; and (2i) stores an identifier for the account on which the corresponding geolocation of the brick and mortar store of the merchant when the transaction was conducted by using the interchange data and wireless communication with the phone as taught by HUNTER et al. for efficient business transaction and geolocation verification, as shown in par. (13) and (35).  103 Format, KSR, step (g), combine.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

HAMMAD et al. /HUNTER et al. fairly teaches the claimed invention except for explicitly disclose:
(2) wherein said ascertaining includes determining from the interchange rate for the transaction whether or not the transaction is a Card-Not-Present (CNP) transaction indicating neither an account holder nor a physical bearing the account of the consumer account holder was physically present at the time of the transaction, 
(3) receiving information derived from the authorization response for the transaction and including the date and the time, a currency amount, and an identifier for the merchant;
(4) for each said transaction for which the date and time of the corresponding said authorization response are within a predetermined time period:	
(2) receiving information derived from the authorization response for the transaction and including the date and the time, a currency amount, and an identifier for the merchant;
for which the date and time of the corresponding said authorization response are within a predetermined time period:		
In a similar process for managing financial transaction, TORREYSON et al. is cited to teach the concept (2) wherein said ascertaining includes determining from the interchange rate for the transaction whether or not the transaction is a Card-Not-Present (CNP) transaction indicating neither an account holder nor a physical bearing the account of the consumer account holder was physically present at the time of the transaction, see claim 16.

    PNG
    media_image5.png
    182
    486
    media_image5.png
    Greyscale
 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for HAMMAD et al. /HUNTER et al. to incorporate the step of determining from the interchange rate for the transaction whether or not the transaction is a Card-Not-Present (CNP) transaction as taught by TORREYSON et al. for monitoring the payment style as taught in claim 16. 103 Format, KSR, step (A), combine.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
GRIGG et al. provides examples in par. 0101 where transaction event data is used in estimating the current location of the mobile point-of-transaction (POT). The  time minutes between the transaction events. Using transaction event data to include a single or multiple transaction events, the receiving terminal analyzes all transaction events received in a short period of time to determine the approximate location of the mobile POT. Grigg discloses in par. 0021 where the invention targets a geographical audience and where the invention takes into consideration the time and date to which the merchant or entity is operating in the geographic area. Grigg provides an example where a target area may be limited to highly trafficked areas during evening hours, the invention targets consumers based on a location and a time and day. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for HAMMAD et al. /HUNTER et al./TORREYSON et al. to incorporate the features of Grigg in managing financial transactions and where the transaction data includes that of time and dates. The Examiner asserts dates and times of request and authorizations are key data points in managing requests and authorizations in managing financial transactions using payment devices in the technical field of managing financial transactions using payment devices. Date and time information is key in understanding valid transactions and determining fraudulent activities in order to provide security to the accounts and maintain a history of transactions. 
While the combination of HAMMAD et al. /HUNTER et al. / TORREYSON et al. /GRIGG et al. teaches a financial transaction management system for managing financial requests for consumers and merchants and where the combination includes that of requesting a transaction and authorizing a transaction. (Grigg par. 0027) teaches where the financial transaction includes that of making donations to charities, does not explicitly teach a rule identifying a donation amount for a charity.
a business rule for making a donation corresponding to an identifier for a charity having a logical address, wherein in the donation is a function, at least in part, of the sum of the currency amounts; 
deriving, using the business rule and the sum of the currency amounts, the donation; 
and transmitting, to the logical address for the merchant, the donation to the charity for the predetermined time period; 
and within a predetermined audit time period for and after the predetermined time period: 
receiving a plurality of donation receipts each including:
 the respective identifiers for the charity and the merchant; 
and a currency amount; 
and for each said identifier for the merchant, deriving the sum of the currency amounts of the donation receipts for each said identifier for the charity.  
(Emphasis added)
RUSHTON et al. discloses in the abstract a method and system to direct donations to beneficiaries based on purchases by a consumer during a predetermined purchase time period. Fig. 1 c discloses where the donations to date is identified numerically (total donations). Fig. 1 d identifies the purchase start and purchase end dates and calculation rules. Fig. 4 d shows the process for determining a first charitable contribution, receiving payment a first Rushton discloses in par. 0007 where consumers direct funds to verifiable charitable causes (logical address) of his or her own choosing. The funds to be transferred to the charitable causes are based on tracked purchases of the consumer and then using a variety of calculation methods in determining how the donations are made. For example, a flat fee per unit purchased or a percentage of consumer purchases. Par. 0011 and 0018-19 discloses where the consumer chooses the beneficiary and where there is a means for determining an amount to be made and directed to the charitable cause. Par. 0046-47 discloses where consumers designate the beneficiaries and assign percentages of their giving amount to be allocated to each of their chosen beneficiaries. A numeric (cap) component may limit the program partner’s contribution(s) to a particular predetermined amount (rules). Par. 0049 discloses where a product donation rule (business rule) is a method of calculation used to determine the funds donated based on the consumer purchases. Par. 0050 discloses participating products and product donation rules. Par. 0078 and fig. 4 discloses where receipts are provided indicating the amount of the consumer’s contribution. Par. 0078 and fig. 4 discloses where receipts are provides indicating the amount of the consumer’s contribution. The Examiner asserts the prior art of Rushton records receipts and manages financial transactions between entities and provides receipts for those transactions. The Examiner asserts the management of the activities and the handling of the transactions provides historical traceability for movement of financial funds.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the combination of HAMMAD et al. /HUNTER et al. / TORREYSON et al. /GRIGG et al. to incorporate the features of RUSHTON et al. in providing consumers with control over rewards for purchases and control over donations including that of financial transactions. The ability for a consumer to benefit from purchases and 
Claim 3, (Previously Presented) The method as defined in Claim 1, wherein the received information further comprises data indicative that the identifier for the account was electronically read from the web-enabled mobile computing device (smartphone) by a reader co-located with the merchant.    
 (Hammad, par.0054 and 0080, short range communications, NFC, RF, optical or infra-red technologies. The device may also be used to initiate a payment transaction with a merchant device reader or point of sale terminal using short range communications mechanisms such as RF, infra-red, optical, near field communications (NFC). Par. 0050 discloses where the point of sale device communicate with the consumer using short range wireless communications techniques. The payment account or payment device identifier may be embedded in another device (e.g., a mobile phone, PDA, etc.). Hammad (abstract) discloses where the portable consumer device may be in any suitable form, including cards, key fobs, devices containing a contactless element, smart card, etc. Hammad (abstract) discloses where the portable consumer device may be in any suitable form, including cards, key fobs, devices containing a contactless element, smart card, etc. Par. 0053 portable consumer (payment) device (32). Hammad discloses in par. 0054 where a consumer enters payment account data into a cell phone or other device capable of wireless communication and where that data is communicated by the device to the merchant, the merchant’s data processing system or to a transaction authorization network. Par.0058 portable consumer (payment) device (32).) 
Claim 4, (Previously Presented) the method as defined in Claim 3, wherein the reader is selected from the group consisting of a magnetic stripe reader, a contact chip reader, a Near Field Communication (NFC) reader, a contactless payment card reader, and a wireless communication reader.  
(Hammad discloses in par. 0046 terminal includes optical, electrical, or magnetic elements to read data from portable consumer device such as a smart card, a keychain device, a cell phone, a payment card, a security card, an access card, etc. Hammad, par.0054 and 0080, short range communications, NFC, RF, optical or infra-red technologies. The device may also be used to initiate a payment transaction with a merchant device reader or point of sale terminal using short range communications mechanisms such as RF, infra-red, optical, near field communications (NFC). Par. 0050 discloses where the point of sale device communicate with the consumer using short range wireless communications techniques. )
Claim 5, (Previously Presented) the method as defined in Claim 1, wherein the steps further comprise: 
receiving an identifier for the consumer account holder, wherein the identifier is derived from the authorization request; 
(Hammad discloses in par. 0057 an authorization request is created during a purchase (proposed purchase) of a good or service at a point of sale (POS) (transaction). The request includes one or more of account owner’s primary account number (PAN), payment device expiration date, currency code, sale amount, merchant transaction stamp, acceptor city, acceptor state/country, etc.)
determining, using the identifier for the consumer account holder, a geographic location for the consumer account holder, wherein the geographic location is within a predetermined geographical community; 
(Hammad, par.0057 discloses where point of sale may be a merchant’s physical location or may be a virtual point of sale such as a web-site that is part of e-Commerce transaction. Par. 0050 discloses where the payment account or payment device identifier may be embedded in another device (e.g., a mobile phone, PDA, etc.  Grigg, Par. 0023 disclose where in determining the approximate location of the mobile POT device the system is retrieving known information that is specific to a consumer payment account by communicating with the authorization server. The system associates the payment account holder to the location or location of subsequent purchases made with the same payment accounts. Par. 0024-25 uses the system to compare the physical addresses associated with the consumer’s payments and to monitor the movement of the consumer. Grigg provides examples where the system looks at historical transaction data and looks at a time element between the transactions. Par. 0025 discloses where geographical regions are calculated and where offers to goods or services are distributed to consumers within the geographic region of interest. Additional references for geographic regions and geographic regions of interest include that of par. 0037 and par. 0072.Grigg provides an example where a radius of 0.2 miles is used. Par. 0059 discloses where a person living in a geographic region of interest with respect to a current location of an ice cream vendor is considered a member of a target audience. A SMS message is sent to a consumer alerting the consumer that the vendor is approaching the consumer’s home address.)

(Rushton discloses in the abstract where the consumer can designate a donation to a plurality of designated beneficiaries. Par. 0061 discloses where the consumers can search the Directed Giving Service Provider (DGSP) database for a list of approved beneficiary organizations. The consumer can choose a single beneficiary or choose to split donations across multiple beneficiary organizations.)
Claim 6, (Previously Presented) The method as defined in Claim 1, wherein the received information further comprises a card verification value.  
(Hammad discloses in par. 0073 Card Verification Value (CVV) validation. Hammad discloses in par. 0057 an authorization request is created during a purchase (proposed purchase) of a good or service at a point of sale (POS) (transaction). Grigg discloses in par. 0042 a method/system where the card holder presents account information and where the account information (e.g., account number, debit card number, credit card number, credentials, card verification value (CVV), and name(s)) is presented at the mobile point-of-transaction device. Par. 0050 discloses where the payment account or payment device identifier may be embedded in another device (e.g., a mobile phone, PDA, etc.)
Claim 8, (Previously Presented) the method as defined in Claim 1, wherein the received information further comprises a Personal Identification Number (PIN).  
(Hammad discloses in par. 0073 and 0076 PIN verification. Grigg discloses in par. 0028 where a device used to perform a transaction includes that of a personal identification number (PIN) payment device. Par. 0042, 0063, 0078, 0097, PIN.)
Claim 9, (Previously Presented) The method as defined in Claim 1, wherein the received information further comprises address verification information for the consumer account holder.  
(Grigg discloses in par. 0047 where the transaction information contains a home address specific to the consumer account. Par. 0057 and 0072 discloses account home address.)
Claim 10, (Previously Presented) The method as defined in 1, wherein the steps further comprise: 
The following limitations are rejected together. 
after the predetermined audit time period for the predetermined time: 
for each said identifier for the merchant: 
for each said identifier corresponding to each said charity to whom a donation was to be made as per the retrieved business rule: 
determining a difference between: 
the donation for the predetermined time period that was transmitted to the logical address for the merchant; 
and the sum of the currency amounts of the donation receipts received for the charity for the predetermined time period; 
and transmitting the determined difference to the logical address for the merchant.  
(Grigg, Par. 0024-25 uses the system to compare the physical addresses associated with the consumer’s payments and to monitor the movement of the consumer. Grigg provides examples where the system looks at historical transaction data and looks at a time element between the transactions. Rushton discloses in the abstract a method and system to direct donations to beneficiaries based on purchases by a consumer during a predetermined purchase time period. Fig. 1 c discloses where the donations to date is identified numerically (total donations). Fig. 1 d identifies the purchase start and purchase end dates and calculation rules. Fig. 4 d shows the process for determining a first charitable contribution, receiving payment a first portion, receiving a second portion and directing the first and second portions to the beneficiary (charity). Rushton discloses in par. 0007 where consumers direct funds to verifiable charitable causes (logical address) of his or her own choosing. The funds to be transferred to the charitable causes are based on tracked purchases of the consumer and then using a variety of calculation methods in determining how the donations are made. For example, a flat fee per unit purchased or a percentage of consumer purchases. Par. 0011 and 0018-19 discloses where the consumer chooses the beneficiary and where there is a means for determining an amount to be made and directed to the charitable cause. Par. 0046-47 discloses where consumers designate the beneficiaries and assign percentages of their giving amount to be allocated to each of their chosen beneficiaries. A numeric (cap) component may limit the program partner’s contribution(s) to a particular predetermined amount (rules). Par. 0049 discloses where a product donation rule (business rule) is a method of calculation used to determine the funds donated based on the consumer purchases. Par. 0050 discloses participating products and product donation rules. Par. 0078 and fig. 4 discloses where receipts are provides indicating the amount of the consumer’s contribution. The Examiner asserts the prior art of Rushton records receipts and manages financial transactions between entities and provides receipts for those transactions. The Examiner asserts the management of the activities and the handling of the transactions provides historical traceability for movement of financial funds. The Examiner asserts the combination of Hammad/TORREYSON et al. /Grigg/Rushton manages the account information of the consumer and manages the authorization to specific merchants/beneficiaries, as such the combination is managing all the transactions and evaluating the transactions to the specific rules. Evaluating when a program partner has met a “cap” is evaluating all the donations made to the beneficiary against rules and is therefore managing the amount of transactions between entities to specific conditions. )
Claim 11, (Previously Presented) a non-transient computer readable medium comprising software instructions executed by the Internet server hardware system to perform the steps of the method as defined in Claim 1.  
(Hammad discloses in par. 0121-123 computer readable medium. Computer software to perform the invention. Hammad par. 0045 server. (Grigg discloses in par. 0082 a computer-readable medium for storing any one or more portions of the information to implement the functions of the apparatus. Par. 0106-107 discloses the computer program product having one or more computer executable code portions. Par. 0108 discloses where the computer program can be an application to carry out the invention. Par. 0064, 0074-76, 0078, 0079-0080, 0088, 0090, 0093, 0095-98, and 0100 discloses the authorization server 365 and 403. Par. 0076 discloses where the system operates using the Internet.)
In regards to claim 13 and for the sake of brevity the Examiner references the rejection provided as set forth above for claim 10, is the same rejection to be applied to claim 13.
Claim 13 (Previously presented) the method as defined in Claim 19, wherein the steps further comprise: 
after the predetermined audit time period for the predetermined time period: 
for each said identifier for the merchant: for each said identifier corresponding to each said charity within the predetermined geographically designated community to whom a donation was to be made as per the retrieved business rule: determining a difference between: 
the donation for the predetermined time period that was transmitted to the logical address for the merchant; 

and transmitting the determined difference to the logical address for the merchant.  
In regards to claim 15 and for the sake of brevity the Examiner references the rejection provided as set forth above for claim 10, is the same rejection to be applied to claim 15.
Claim 15 (Previously presented) the method as defined in Claim 20, wherein the steps further comprise: 
after the predetermined audit time period for the predetermined time period:
 for each said identifier of the merchant: 
for each said identifier of the charity within the predetermined geographically designated community to whom a donation was to be made: 
determining a difference between: the donations for the predetermined time period that were transmitted to the logical address for the merchant; 
and the sum of the currency amounts of the donation receipts received for the charity for the predetermined time period for the merchant; 
and transmitting the determined difference to the logical address for the merchant.  
In regards to claim 17 and for the sake of brevity the Examiner references the rejection provided as set forth above for claim 10, is the same rejection to be applied to claim 17
Claim 17 (Previously presented) the method as defined in Claim 24, wherein the steps further comprise: 
after the predetermined audit time period for the predetermined time period: 
for each said logical address for the acquirer for the merchant: 
for each said identifier of the charity within the predetermined geographically designated community to whom a donation was to be made: determining a difference between: 
the donations for the predetermined time period that were transmitted to the logical address for the merchant;
 and the sum of the currency amounts of the donation receipts received for the charity for the predetermined time period for the merchant;
 and transmitting the determined difference to the logical address for the merchant; 
and for each said logical address for the acquirer for the merchant: 
for each said identifier of the charity within the predetermined geographically designated community to whom a donation was to be made: determining a difference between: 
the donations for the predetermined time period that were transmitted to the logical address of the acquirer for the merchant; 
and the sum of the currency amounts of the donation receipts received for the charity for the predetermined time period for the merchants corresponding to the acquirer for the merchant; 
and transmitting the determined difference to the logical address for the acquirer for the merchant.  
Claim 18 (Previously Presented) the method as defined in Claim 24, wherein: 
each said transaction is conducted upon an account issued by the issuer to the consumer account holder in which the acquirer for the merchant assesses the merchant a fee for the transaction, wherein the type of the account issued by the issuer to the consumer account holder is selected from the group consisting of a revolving credit account, a debit account, a charge account, an Automatic Teller Machine (ATM) account, a prepaid account, and a gift account; 
(Hammad discloses in par. 0008 debit card. Par. 0034 debit and credit cards. Transaction fees and processing fees. Par. 0041 discloses where the payment device is a credit card, debit card, pre-paid card, charge card, gift card, or any combination thereof. Hammad par. 0042, 46, 53, 58, and 59 debit cards and pre-paid card transactions. Hammad discloses in par. 0077 interchange fees. Grigg discloses in par. 0028 where the a transaction includes that of a device to perform the transaction and include that of an ATM, a loyalty device such as a rewards card, loyalty card other loyalty device, a magnetic-based payment device (e.g., a credit card or debit card, etc.). Rushton par. 0067 discloses where the DGSP calculates specific information to be displayed via the web, the program partner (merchant) information includes that of associated fees to be paid to the DGSP. Rushton discloses in par. 0082 where transaction fees may also be charged for consumer contributions. Par. 0053 discloses fees paid to the DGSP.)
The following limitations have been rejected together, see below.
and the business rule for both the merchant and the acquirer for the merchant making respective donations within the predetermined geographically designated community are each a function, at least in part, of: 
the sum of the currency amounts; 

(Grigg provides examples in par. 0101 where transaction event data is used in estimating the current location of the mobile point-of-transaction (POT). The prior art evaluates the location and the time minutes between the transaction events. Using transaction event data to include a single or multiple transaction events, the receiving terminal analyzes all transaction events received in a short period of time to determine the approximate location of the mobile POT. Grigg discloses in par. 0021 where the invention targets a geographical audience and where the invention takes into consideration the time and date to which the merchant or entity is operating in the geographic area. Grigg provides an example where a target area may be limited to highly trafficked areas during evening hours, the invention targets consumers based on a location and a time and day. Par. 0024 discloses where historical transaction data is stored and where addresses are associated with the accounts of such transactions. Par. 0025 discloses where geographical regions are calculated and where offers to goods or services are distributed to consumers within the geographic region of interest. Grigg discloses in par. 0026 where the transactions include that of donating to charities. Additional references for geographic regions and geographic regions of interest include that of par. 0037 and par. 0072.Grigg provides an example where a radius of 0.2 miles is used. Rushton, Par. 0046-47 discloses where consumers designate the beneficiaries and assign percentages of their giving amount to be allocated to each of their chosen beneficiaries. A numeric (cap) component may limit the program partner’s contribution(s) to a particular predetermined amount (rules). Par. 0049 discloses where a product donation rule (business rule) is a method of calculation used to determine the funds donated based on the consumer purchases. Par. 0050 discloses participating products and product donation rules. Par. 0078 and fig. 4 discloses where receipts are provides indicating the amount of the consumer’s contribution. Fig. 1 c discloses where the donations to date is identified numerically (total donations Rushton par. 0067 discloses where the DGSP calculates specific information to be displayed via the web, the program partner (merchant) information includes that of associated fees to be paid to the DGSP. Rushton discloses in par. 0082 where transaction fees may also be charged for consumer contributions. Par. 0053 discloses fees paid to the DGSP.)
In regards to claims 19 and 20 and for the sake of brevity the Examiner references the rejection provided as set forth above for claim 1, is the same rejection to be applied to claim 19 and 20.
Claim 22 (Previously presented) the method as defined in Claim 25, wherein the steps further comprise: 
The following limitations have been rejected together. 
after the predetermined audit time period for the predetermined time period: 
for each said logical address for the acquirer for the merchant: 
for each of the one or more identifiers for one or more charities to whom a donation was to be made: 
determining a difference between: 
the donations for the predetermined time period that were transmitted to the logical address for the acquirer for the merchant; 
and 
the sum of the currency amounts of the donation receipts received for the charity for the predetermined time period for the merchant corresponding to the acquirer; and 

For the sake of brevity the Examiner references the rejection provided as set forth above for claim 10 for the limitations of claim 22 above.
The following limitations have been rejected together.
and 
for each said logical address for the issuer: 
for each of the one or more identifiers for one or more charities to whom a donation was to be made: 
determining a difference between: 
the donations for the predetermined time period that were transmitted to the logical address for the issuer; and
the sum of the currency amounts of the donation receipts received for the charity for the predetermined time period for the account holders corresponding to the issuer; and
transmitting the determined difference to the logical address for the issuer.  
(Rushton par. 0067 discloses where the DGSP calculates specific information to be displayed via the web, the program partner (merchant) information includes that of associated fees to be paid to the DGSP. Rushton discloses in par. 0082 where transaction fees may also be charged for consumer contributions. Par. 0053 discloses fees paid to the DGSP.)
In regards to claims 23 and for the sake of brevity the Examiner references the rejection provided as set forth above for claim 18, is the same rejection to be applied to claim 23.
Claim 23 (Previously Presented) the method as defined in Claim 25, wherein: 

the type of the account issued by the issuer to the consumer account holder is selected from the group consisting of a revolving credit account, a debit account, a charge account, an Automatic Teller Machine (ATM) account, a prepaid account, and a gift account; 
the business rule for both the merchant and the acquirer for the merchant making respective donations within the predetermined geographically designated community are each a function, at least in part, of: 
the sum of the currency amounts; 
and the fee assessed by the acquirer for the merchant to the merchant for the transaction.  
In regards to claims 24 and 25 and for the sake of brevity the Examiner references the rejection provided as set forth above for claim 1, is the same rejection to be applied to claim 24 and 25.
Claim 26 (Previously presented) a non-transient computer readable medium comprising software instructions executed by the Internet server hardware system to perform the steps of the method as defined in Claim 25.  
(Hammad discloses in par. 0121-123 computer readable medium. Computer software to perform the invention. Hammad par. 0045 server. (Grigg discloses in par. 0082 a computer-readable medium for storing any one or more portions of the information to implement the functions of the apparatus. Par. 0106-107 discloses the computer program product having one or more computer executable code portions. Par. 0108 discloses where the computer program can be an application to carry out the invention. Par. 0064, 0074-76, 0078, 0079-0080, 0088, 0090, 0093, 0095-98, and 0100 discloses the authorization server 365 and 403. Par. 0076 discloses where the system operates using the Internet.)
Dependent claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HAMMAD et al. /HUNTER et al. /TORREYSON et al. / GRIGG et al. /RUSHTON et al. and in further view of (5) DIMATTINA et al. et al (U.S. Patent 8336762). 
In regards to claim 7, the combination of HAMMAD et al. /HUNTER et al. /GRIGG et al. /RUSHTON et al. use common techniques in conducting financial transactions with payment devices of users in requesting identification of the user including that of collecting a CVV and/or a PIN as part of the authorization process to conduct a transaction with a merchant. While the combination uses well known identification techniques in art, the prior art does not explicitly teach signature identification. 
DIMATTINA et al. discloses in Col. 7 lines 12-18 disclose where the user may be prompted to confirm the transaction amount or may be required to provide a signature prior to the transaction being authorized. The terminal to which the information has been entered captures a signature through an input mechanism of the terminal (115). The invention is using a terminal to request the transaction and requesting the customer provide additional information in the authorization steps using the mechanism (point of sale terminal, at the location to which the customer is requesting a transaction. The terminal and the customer being in the physical presence of one another.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the combination of HAMMAD et al. /HUNTER et al. / TORREYSON et al. /GRIGG et al. /RUSHTON et al.  to include the features of DIMATTINA et al. further requiring consumers to provide a signature when using a (payment device) credit card to conduct a transaction. The Examiner asserts a . 
Response to Arguments
Applicant’s arguments filed on 12/13/2020 have been fully considered but they are not persuasive.  
I. Objection
None.
II. Rejection under 35 U.S.C. § 112(a) 
Regarding Claims 1, 3-11, 13, 15, 17-20, and 22-26 the rejection has been withdrawn due to the amendments regarding the claims directed to a “web-enabled portable electronic storage device.” 

III. Rejection under 35 U.S.C. § 103(a)
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments with new reference, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
No claims are allowed.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806. The examiner can normally be reached M-F, 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689